Opinion issued December 3, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-15-00244-CV
                           ———————————
                        FRANK SIMMONS, Appellant
                                       V.
           REPUBLIC MOTOR SPORTS, INC. DBA REPUBLIC
                       HARLEY-DAVIDSON, Appellee



                   On Appeal from the 240th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 14-DCV-216519


                         MEMORANDUM OPINION

      Appellant, Frank Simmons, appealed from the trial court’s order granting the

appellee’s motion for summary judgment, signed on February 12, 2015. See TEX.

R. APP. P. 26.1(a)(1). However, appellant has neither paid the required filing fee
nor established indigence for purposes of appellate costs. See id. 5, 20.1; see also

TEX. GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041(1) (West 2013),

§101.0411 (West Supp. 2014); Order Regarding Fees Charged in the Supreme

Court, in Civil Cases in the Courts of Appeals, and Before the Judicial Panel on

Multi-District Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013). After

being notified by the Clerk of this Court on April 8, 2015, that this appeal was

subject to dismissal, appellant did not timely respond. See TEX. R. APP. P. 5,

42.3(c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 5, 42.3(b), (c). We dismiss any

pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Keyes, and Bland.




                                         2